DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 [hereinafter Response] has been entered, where:
Claims 1-25 are pending.
Claims 1-25 are rejected.
Claim Rejections - 35 U.S.C. § 101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A method for generating an improved response to a first query from a first cognitive engine and a second cognitive engine, the method comprising:
receiving, at a computing device, the first query;
assigning, by the computing device, the first query to a plurality of cognitive engines . . . ;
responsive to receiving a response from each of the plurality of cognitive engines for the first query, comparing, by the computing device, the received responses from the plurality of cognitive engines;
responsive to determining a difference between a first response from the first cognitive engine from the plurality of cognitive engines and a second response from the second cognitive engine from the plurality of cognitive engines is above a predetermined threshold value, performing, by the computing device, a response mediation process until the difference is below the predetermined threshold value, wherein the response mediation process comprises:
sending, by the computing device, the first response to the second cognitive engine;
determining, by the computing device, a common concept between the first response and the second response;
generating, by the computing device, a second query based on the first response and a knowledge database;
sending, by the computing device, the second query to the second cognitive engine; and
receiving, at the computing device, a third response from the second cognitive engine for the second query . . . ;
selecting, by the computing device, a first final response from the received responses for the first query and the second query . . . ; and
displaying by the computing device, the first final response to a user.
Under Step 1, the instant claim recites a method , which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
* * *
. . . comparing . . . the received responses from the plurality of cognitive engines, which reads on an individual performing a comparison between two results mentally or with the aid of a pencil and paper;
responsive to determining a difference between a first response . . . and a second response . . . is above a predetermined threshold value, in which the step of “determining” reads on an individual performing a determination as to a difference with respect to a threshold mentally or with the aid of a pencil and paper, 
performing . . . a response mediation process until the difference is below the predetermined threshold, the response mediation process comprises:
* * *
determining . . . a common concept between the first response and the second response, in which the step of “determining” of a common concept reads on an individual performing a determination for a common concept either mentally or with the aid of a pencil and paper;
generating . . . a second query based on the first response and a knowledge database, in which the step of “generating” of a second query based on a first response and knowledge database reads on an individual generating a second query either mentally or with the aid of a pencil and paper;
* * *
selecting, by the computing device, a first final response . . . , in which the step of “selecting” a first final response based on a first response an a knowledge database either mentally or with the aid of a pencil and paper; and
* * *
The claim recites the steps of generating a response from multiple responses, which is an act of evaluating information that can practically performed in the human mind or with the aid of pencil and paper. The claim is directed to an abstract idea of selecting a first final response from a plurality of query responses from intermediate query responses.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a computing device,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), 
“a first cognitive engine,” “a second cognitive engine,” and “a plurality of cognitive engines,” are a “technology platform based on the scientific disciplines of artificial intelligence and signal processing,” which are mathematical algorithms for forming probabilistic determinations (MPEP § 2106.04(a)(2).III.C.3), and
“a knowledge database,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
The claim recites activities that include:
* * *
receiving, at a computing device, the first query;
assigning, by the computing device, the first query to a plurality of cognitive engines . . . ;
* * *
sending, by the computing device, the first response to the second cognitive engine;
* * *
sending, by the computing device, the second query to the second cognitive engine; and
receiving, at the computing device, a third response . . . 
* * *
and displaying by the computing device, the first final response to a user.
These generic steps of a computing device of receiving, sending, accessing a knowledge database, and displaying a result are executed as instructions with a regular computer and do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. The claim recites the additional elements of
“a computing device,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), 
“a first cognitive engine” and “a second cognitive engine,” are a “technology platform based on the scientific disciplines of artificial intelligence and signal processing,” which are mathematical algorithms for forming probabilistic determinations (MPEP § 2106.04(a)(2).III.C.3), and
“a knowledge database,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
Receiving data, sending data, accessing data, displaying data, and data processing using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
Examiner also notes that the Applicant’s specification is directed to machine learning training (see, e.g., Specification ¶ 0077 (“The moderator post-processes the answers given and finds out ‘knowledge gaps’ of the singular cognitive engine by applying a rating[, which is] evaluated with a series of questions with known answers each time that the training data and the engines are updated, i.e., each engine receives a subject-specific confidence level. . . . The “knowledge gaps” of singular engines are filled by adding training data, which in the easiest configuration is the question made by the moderator with the right answer.”)). In this regard, Examiner points Applicant to the “Subject Matter Eligibility Example 39 - Method for Training a Neural Network for Facial Detection”, which is used in conjunction with, and is illustrative of the claim analysis under, the Guidance. 
Claim 2 recites the “method of claim 1, further comprising: adapting, by the computing device, a corpus of data associated with at least one cognitive engine from the plurality of engine to generate a second final response based on the selected first final response.” 
Under Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites activities that include:
adapting, by the computing device, a corpus of data . . . , 
The generic step of adapting, or formatting, a corpus of data (such as database) is executed as an instruction with a regular computer that does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Under Step 2B, the claim does not recite additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 3 recites the “method of claim 1, wherein the first query, the second query, and the received responses are in natural language form.” The claim merely recites more details or specifics of the abstract idea of selecting a first final response from a plurality of query responses from intermediate query responses of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 4 recites the “method of claim 1, wherein at least one characteristic of the different characteristics is selected from a group comprising: data sources, tuning parameters and algorithms.” The claim merely recites more details or specifics of the abstract idea of selecting a first final response from a plurality of query responses from intermediate query responses of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 5 recites the “method of claim 1, further comprising: classifying, by the computing device, the plurality of cognitive engines based on a set of test queries and a set of test responses, wherein a score value is assigned to each cognitive engine of the plurality of cognitive engines.” 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
classifying, by the computing device, the plurality of cognitive engines . . . ,” which is a method of organizing human activity. 
The claim recites a further step of classifying the cognitive engines by performance, which is an act of evaluating information that can practically performed in the human mind and/or with the aid of pencil and paper. The claim merely recites more details or specifics of the abstract idea of generating a response from multiple responses of claim 1. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim does not, as a whole, integrate the recited judicial exception into a practical application of the exception.
Under Step 2B, the claim also does not recite additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 6 recites the “method of claim 5, class further comprising: assessing, by the computing device, the first query; and identifying, by the computing device, that the first cognitive engine has a score value greater than a score value of the second cognitive engine for the first query.” 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
“assessing . . . the first query,” which is a form of evaluating information, and
“identifying . . . that the first cognitive engine has a score value greater than a score value of the second cognitive engine for the first query,” which is a form of evaluating information.
The claim recites further steps of “assessing” and “identifying,” which are acts of evaluating information that can practically performed in the human mind and/or with the aid of pencil and paper. The claim merely recites more details or specifics of the abstract idea of generating a response from multiple responses of claim 5. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim does not, as a whole, integrate the recited judicial exception into a practical application of the exception.
Under Step 2B, the claim also does not recite additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 5.
Claim 7 recites the “method of claim 1, further comprising: dividing, by the computing device, the first query into a first portion associated with a first category and a second portion associated with a second category, wherein the first category and the second category are selected from a group comprising: geographic topics, sensor type related topic, and thematic related topics; and assigning, by the computing device, each of the first portion and the second portion of the first query to a different cognitive engine from the plurality of cognitive engines.” 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites activities that include:
“dividing, by the computing device, the first query into a first portion associated with a first category and a second portion associated with a second category, . . . ; and
“assigning, by the computing device, each of the first portion and the second portion of the first query to a different cognitive engine from the plurality of cognitive engines.”
These generic steps of a computing device dividing (or parsing) data, and assigning the portions to a different cognitive engine, which are executed as instructions with a regular computer that do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Under Step 2B, the claim also does not recite additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 8 recites the “method of claim 7, wherein assigning each of the first portion and the second portion of the first query is based on a category selected from a group comprising: geographic topics, sensor type related topics, thematic related topics.” The claim merely recites more details or specifics of the abstract idea of selecting a first final response from a plurality of query responses from intermediate query responses of claim 7, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 7.
Claim 9 recites the “method of claim 1, wherein the first cognitive engine is the computing device.” The claim merely recites more details or specifics of the abstract idea of selecting a first final response from a plurality of query responses from intermediate query responses of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 10 recites the “method of claim 1, wherein the second cognitive engine is the computing device.” The claim merely recites more details or specifics of the abstract idea of selecting a first final response from a plurality of query responses from intermediate query responses of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 11 recites the “method of claim 1, further comprising: eliminating, by the computing device, at least one inappropriate response from a cognitive engine based on an assessment defined by self-consistency, relevance, and coverage by reformulating the first query in different ways and comparing related partial responses.” 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
“comparing related partial responses,” which reads on an individual performing a comparison between results mentally or with the aid of a pencil and paper.
The claim recites the further step of “comparing,” which is an acts of evaluating information that can practically performed in the human mind and/or with the aid of pencil and paper. The claim merely recites more details or specifics of the abstract idea of generating a response from multiple responses of claim 1. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites activities that include:
“eliminating, by the computing device, at least one response from a cognitive engine . . . by reformulating the first query . . . ,” which reads on an individual performing a reformulation of a query mentally or with the aid of a pencil and paper,
This generic step of a computing device eliminating a response from a cognitive engine by reformulating the query, which are executed as instructions with a regular computer, does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Under Step 2B, the claim also does not recite additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 12 recites the “method of claim 11, wherein self-consistency is defined by a single response to at least two different queries.” The claim merely recites more details or specifics of the abstract idea of selecting a first final response from a plurality of query responses from intermediate query responses of claim 11, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 11.
Claim 13 recites the “method of claim 11, wherein the eliminated inappropriate response does not match a type of query for the first query.” The claim merely recites more details or specifics of the abstract idea of selecting a first final response from a plurality of query responses from intermediate query responses of claim 11, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 11.
Claim 14 recites the “method of claim 1, wherein coverage is defined by a response that addresses all portions of the first query.” The claim merely recites more details or specifics of the abstract idea of selecting a first final response from a plurality of query responses from intermediate query responses of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 15 recites the “method of claim 1, further comprising: selecting, by the computing device, the plurality of cognitive engines for assigning the first query based on an availability of each cognitive engine of the plurality of cognitive engines.” 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites activities that include:
“selecting, by the computing device, the plurality of cognitive engines for assigning the first query . . . .”
This generic step of a computing device of selecting the plurality of cognitive engines for assigning the query, which is executed as an instruction with a regular computer, and does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Under Step 2B, the claim also does not recite additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 16 recites the “method of claim 1, further comprising: determining, by the computing device, a common concept for the first query comprises applying a fuzzy match method and/or a synonym match based on an ontology.” 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
“. . . applying a fuzzy match method and/or a synonym match based on an ontology,” which reads on an individual performing a comparison between results mentally or with the aid of a pencil and paper.
The claim recites the further step of “applying,” which is an act of matching that can practically performed in the human mind and/or with the aid of pencil and paper. The claim merely recites more details or specifics of the abstract idea of determining a common concept for generating a response from multiple responses of claim 1. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim does not recite activities that, as a whole, integrates the recited judicial exception into a practical application of the exception.
Under Step 2B, the claim also does not recite additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 17 recites:
A computer system for generating an improved response to a first query from a first cognitive engine and a second cognitive engine, the computer system comprising:
one or more computer processors;
one or more non-transitory computer readable storage media; and
program instructions stored on the non-transitory computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to receive the first query;
program instructions to assign the first query to a plurality of cognitive engines . . . ;
program instructions to, responsive to receiving a response from each of the plurality of cognitive engines for the first query, compare the received responses from the plurality of cognitive engines;
program instructions to, responsive to determining a difference between a first response from the first cognitive engine from the plurality of cognitive engines and a second response from the second cognitive engine from the plurality of cognitive engines is above a predetermined threshold value, perform a response mediation process until the difference is below the predetermined threshold value, wherein the response mediation process comprises:
program instructions to send the first response to the second cognitive engine;
program instructions to determine a common concept between the first response and the second response;
program instructions to generate a second query based on the first response and a knowledge database;
program instructions to send the second query to the second cognitive engine; and
program instructions to receive a third response from the second cognitive engine for the second query;
program instructions to select a first final response from the received responses for the first query and the second query; and
program instructions to display the first final response to a user.
Under Step 1, the instant claim recites a system, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
* * *
. . . compare the received responses from the plurality of cognitive engines, which reads on an individual performing a comparison between two results mentally or with the aid of a pencil and paper;
. . . responsive to determining a difference between a first response . . . and a second response . . . is above a predetermined threshold value, in which the step of “determining” reads on an individual performing a determination as to a difference with respect to a threshold mentally or with the aid of a pencil and paper, 
perform a response mediation process until the difference is below the predetermined threshold, the response mediation process comprises:
* * *
. . . determine a common concept between the first response and the second response, in which the step of “determining” of a common concept reads on an individual performing a determination for a common concept either mentally or with the aid of a pencil and paper;
. . . generate a second query based on the first response and a knowledge database, in which the step of “generating” of a second query based on a first response and knowledge database reads on an individual generating a second query either mentally or with the aid of a pencil and paper;
* * *
. . . select a first final response . . . , in which the step of “selecting” a first final response based on a first response an a knowledge database either mentally or with the aid of a pencil and paper; and
* * *
The claim recites the steps of generating a response from multiple responses, which is an act of evaluating information that can practically performed in the human mind or with the aid of pencil and paper. The claim is directed to an abstract idea of selecting a response from a plurality of query responses from intermediate query responses.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a computer system,” “one or more computer processors,” and “one or more non-transitory computer readable storage media,” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), 
“a first cognitive engine,” “a second cognitive engine,” and “a plurality of cognitive engines,” are a “technology platform based on the scientific disciplines of artificial intelligence and signal processing,” which are mathematical algorithms for forming probabilistic determinations (MPEP § 2106.04(a)(2).III.C.3), and
“a knowledge database,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
The claim recites activities that include:
* * *
. . . receive the first query;
. . . assign the first query to a plurality of cognitive engines . . . ;
* * *
. . . send the first response to the second cognitive engine;
* * *
. . . send the second query to the second cognitive engine; and
. . . receive a third response . . . 
* * *
and . . . display the first final response to a user.
These generic steps of a computing device of receiving, sending, accessing a knowledge database, and displaying a result are executed as instructions with a regular computer and do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. The claim recites the additional elements of
“a computing device,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), 
“a first cognitive engine,” “a second cognitive engine,” and “a plurality of cognitive engines” are a “technology platform based on the scientific disciplines of artificial intelligence and signal processing,” which are mathematical algorithms for forming probabilistic determinations (MPEP § 2106.04(a)(2).III.C.3), and
“a knowledge database,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
Receiving data, sending data, accessing data, displaying data, and data processing using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
Examiner also notes that the Applicant’s specification is directed to machine learning training (see, e.g., Specification ¶ 0077 (“The moderator post-processes the answers given and finds out ‘knowledge gaps’ of the singular cognitive engine by applying a rating[, which is] evaluated with a series of questions with known answers each time that the training data and the engines are updated, i.e., each engine receives a subject-specific confidence level. . . . The “knowledge gaps” of singular engines are filled by adding training data, which in the easiest configuration is the question made by the moderator with the right answer.”)). In this regard, Examiner points Applicant to the “Subject Matter Eligibility Example 39 - Method for Training a Neural Network for Facial Detection”, which is used in conjunction with, and is illustrative of the claim analysis under, the Guidance.
Claim 18 recites the “computer system of claim 17, further comprising program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to: adapt a corpus of data associated with at least one cognitive engine from the plurality of engine to generate a second final response based on the selected first final response.” 
Under Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites activities that include:
“ . . . adapt a corpus of data . . . ,”
The generic step of adapting, or formatting, a corpus of data (such as database) is executed as an instruction with a regular computer that does not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Under Step 2B, the claim does not recite additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 17.
Claim 19 recites the “computer system of claim 17, wherein the first query, the second query, and the received responses are in natural language form.” The claim merely recites more details or specifics of the abstract idea of selecting a final response from a plurality of query responses from intermediate query responses of claim 17, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 17.
Claim 20 recites the “computer system of claim 17, wherein at least one characteristic of the different characteristics is selected from a group comprising: data sources, tuning parameters and algorithms.” The claim merely recites more details or specifics of the abstract idea of selecting a final response from a plurality of query responses from intermediate query responses of claim 17, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 17.
Claim 21 recites the “computer system of claim 17, further comprising program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to: classify the plurality of cognitive engines based on a set of test queries and a set of test responses, wherein a score value is assigned to each cognitive engine of the plurality of cognitive engines.” 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
. . . classify the plurality of cognitive engines . . . ,” which is a method of organizing human activity. 
The claim recites a further step of classifying the cognitive engines by performance, which is an act of evaluating information that can practically performed in the human mind and/or with the aid of pencil and paper. The claim merely recites more details or specifics of the abstract idea of generating a response from multiple responses of claim 17. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim does not, as a whole, integrate the recited judicial exception into a practical application of the exception.
Under Step 2B, the claim also does not recite additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 22 recites the “computer system of claim 21, further comprising program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to: assess the first query; and identify that the first cognitive engine has a score value greater than a score value of the second cognitive engine for the first query.” 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
“ . . . assess the first query,” which is a form of evaluating information, and
“. . . identify that the first cognitive engine has a score value greater than a score value of the second cognitive engine for the first query,” which is a form of evaluating information.
The claim recites further steps of “assessing” and “identifying,” which are acts of evaluating information that can practically performed in the human mind and/or with the aid of pencil and paper. The claim merely recites more details or specifics of the abstract idea of generating a response from multiple responses of claim 21. 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim does not, as a whole, integrate the recited judicial exception into a practical application of the exception.
Under Step 2B, the claim also does not recite additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 21.
Claim 23 recites that “computer system of claim 17, further comprising program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to: divide the first query into a first portion associated with a first category and a second portion associated with a second category, wherein the first category and the second category are selected from a group comprising: geographic topics, sensor type related topic, and thematic related topics; and assign each of the first portion and the second portion of the first query to a different cognitive engine from the plurality of cognitive engines.” 
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites activities that include:
“. . . divide the first query into a first portion associated with a first category and a second portion associated with a second category, . . . ; and
“. . . assign each of the first portion and the second portion of the first query to a different cognitive engine from the plurality of cognitive engines.”
These generic steps of a computing device dividing (or parsing) data, and assigning the portions to a different cognitive engine, which are executed as instructions with a regular computer that do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Under Step 2B, the claim also does not recite additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 17.
Claim 24 recites that “computer system of claim 23, wherein program instruction to assign each of the first portion and the second portion of the first query is based on a category selected from a group comprising: geographic topics, sensor type related topics, thematic related topics.” The claim merely recites more details or specifics of the abstract idea of selecting a first final response from a plurality of query responses from intermediate query responses of claim 23, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 23.
Claim 25 recites:
A computer program product for generating an improved response to a first query from a first cognitive engine and a second cognitive engine, the computer program product comprising:
one or more non-transitory computer readable storage media and program instructions stored on at least one of the one or more non-transitory storage media, the program instructions comprising:
program instructions to receive the first query;
program instructions to assign the first query to a plurality of cognitive engines . . . ;
program instructions to, responsive to receiving a response from each of the plurality of cognitive engines for the first query, compare the received responses from the plurality of cognitive engines;
program instructions to, responsive to determining a difference between a first response from the first cognitive engine from the plurality of cognitive engines and a second response from the second cognitive engine from the plurality of cognitive engines is above a predetermined threshold value, perform a response mediation process until the difference is below the predetermined threshold value, wherein the response mediation process comprises:
program instructions to send the first response to the second cognitive engine;
program instructions to determine a common concept between the first response and the second response;
program instructions to generate a second query based on the first response and a knowledge database;
program instructions to send the second query to the second cognitive engine; and
program instructions to receive a third response from the second cognitive engine for the second query;
program instructions to select a first final response from the received responses for the first query and the second query, . . . ; and
program instructions to display the first final response to a user, . . . .
Under Step 1, the instant claim recites a computer program product, which falls under the four categories of Section 101. See Ex parte Musial, App. No. 2017-001164 (PTAB 30 April 2018) (regarding software per se).
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
* * *
. . . compare the received responses from the plurality of cognitive engines, which reads on an individual performing a comparison between two results mentally or with the aid of a pencil and paper;
. . . responsive to determining a difference between a first response . . . and a second response . . . is above a predetermined threshold value, in which the step of “determining” reads on an individual performing a determination as to a difference with respect to a threshold mentally or with the aid of a pencil and paper, 
perform a response mediation process until the difference is below the predetermined threshold, the response mediation process comprises:
* * *
. . . determine a common concept between the first response and the second response, in which the step of “determining” of a common concept reads on an individual performing a determination for a common concept either mentally or with the aid of a pencil and paper;
. . . generate a second query based on the first response and a knowledge database, in which the step of “generating” of a second query based on a first response and knowledge database reads on an individual generating a second query either mentally or with the aid of a pencil and paper;
* * *
. . . select a first final response . . . , in which the step of “selecting” a first final response based on a first response an a knowledge database either mentally or with the aid of a pencil and paper; and
* * *
The claim recites the steps of generating a response from multiple responses, which is an act of evaluating information that can practically performed in the human mind or with the aid of pencil and paper. The claim is directed to an abstract idea of selecting a response from a plurality of query responses from intermediate query responses.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“one or more non-transitory computer readable storage media,” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), 
“a first cognitive engine,” “a second cognitive engine,” and “a plurality of cognitive engines,” are a “technology platform based on the scientific disciplines of artificial intelligence and signal processing,” which are mathematical algorithms for forming probabilistic determinations (MPEP § 2106.04(a)(2).III.C.3), and
“a knowledge database,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
The claim recites activities that include:
* * *
. . . receive the first query;
. . . assign the first query to a plurality of cognitive engines . . . ;
* * *
. . . send the first response to the second cognitive engine;
* * *
. . . send the second query to the second cognitive engine; and
. . . receive a third response . . . 
* * *
and . . . display the first final response to a user.
These generic steps of a computing device of receiving, sending, accessing a knowledge database, and displaying a result are executed as instructions with a regular computer and do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. The claim recites the additional elements of
“a first cognitive engine,” “a second cognitive engine,” and “a plurality of cognitive engines” are a “technology platform based on the scientific disciplines of artificial intelligence and signal processing,” which are mathematical algorithms for forming probabilistic determinations (MPEP § 2106.04(a)(2).III.C.3), and
“a knowledge database,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
Receiving data, sending data, accessing data, displaying data, and data processing using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
Examiner also notes that the Applicant’s specification is directed to machine learning training (see, e.g., Specification ¶ 0077 (“The moderator post-processes the answers given and finds out ‘knowledge gaps’ of the singular cognitive engine by applying a rating[, which is] evaluated with a series of questions with known answers each time that the training data and the engines are updated, i.e., each engine receives a subject-specific confidence level. . . . The “knowledge gaps” of singular engines are filled by adding training data, which in the easiest configuration is the question made by the moderator with the right answer.”)). In this regard, Examiner points Applicant to the “Subject Matter Eligibility Example 39 - Method for Training a Neural Network for Facial Detection”, which is used in conjunction with, and is illustrative of the claim analysis under, the Guidance.
Response to Arguments
5.	Applicant, in sum, argues that the claims are not directed to an abstract idea because “improvements in generating an improved response to a query addressed to two different cognitive engines." (Response at pp. 13-14).
Examiner respectfully disagrees. The MPEP sets out “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” MPEP § 2106.04(d)(1).
In Universal Secure Registry LLC v. Apple, Inc.,1 the Federal Circuit held that “[i]n cases involving authentication technology, patent eligibly often turns on whether the claims provide sufficient specificity to constitute an improvement to computer functionality itself. Universal Secure Registry at p. 5.
An embodiment of the Applicant’s invention is described as generating improved responses to an end-user’s query by “taking into account responses from two or more cognitive engines, a moderating unit enabled to access and weighing different responses from different cognitive engines may be designed and configured to generate improved responses to an end-user's query . . . .” (Specification ¶ 0016). 
As set out in the rejections hereinabove, Examiner notes that the claims simply recite conventional actions in a generic way (e.g., receiving a query, assigning the query to several cognitive engines, when a difference of the results exceeds a threshold, to perform a process of sending the response to another cognitive engine to receive another response) and do not purport to improve any underlying technology.
Examiner respectively submits that an evaluation of the claims does not “ensure that the claim[s themselves reflect] the disclosed improvement.” That is, the claims do not include the components or steps of the invention that provide the improvement described in the specification.
In the rejections above, Examiner points to aspects of the invention that may recite “training,” in kind with the Office’s guidance in “Subject Matter Eligibility Example 39 - Method for Training a Neural Network for Facial Detection.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(Kollia et al., "Using the IBM Watson Cognitive System in Educational Contexts," IEEE (2016)) teaches The DeepQA architecture defines various stages of analysis in a processing pipeline and every stage admits multiple implementations that can produce alternative outcomes. At each stage, alternatives are independently pursued as part of a massively parallel computation. DeepQA never assumes that any component perfectly understands the question.
(Chen et al., "IBM Watson: How Cognitive Computing Can Be Applied to Big Data Challenges in Life Sciences Research," Clinical Therapeutics (2016)) teaches observation of data is the first step in creating a cognitive system. It refers to the aggregation, integration, and examination of data as a foundation for evaluation and discovery.
(US Published Application 2006/0122973 to Berg et al.) teaches data objects reference other data objects, and collectively compose a “data graph,” which is a collection of tree-structured or graph-structured data objects. Applications typically define data sources which can be used by mediators for fetching data, constructing, populating, and linking data objects, and returning a data graph. 
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/BRIAN M SMITH/Primary Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Universal Secure Registry LLC v. Apple Inc., App. No. 20-2044 (Fed. Cir. 26 August 2021) (precedential).